PER CURIAM.
Appellant was convicted of violation of the National Prohibition Act (27 USCA). His assignments of error complain of the refusal of the trial judge to direct a verdict in his favor and to instruct as requested with regard to circumstantial evidence. On the first point, it is sufficient to say, without reviewing the testimony, that we are of opinion that it was clearly sufficient to sustain the verdict. On the second, there was direct as well as circumstantial evidence pointing to the guilt of defendant, and the ease was not one calling for the instruction requested; but, even if this were not true, the point was not properly raised in the court below, as no exception was taken to the charge as given or to the refusal to charge as requested. The evidence points clearly to the guilt of appellant, the record shows that he has had a fair trial, and none of the circumstances exists which would warrant us in considering a point not properly raised in the court below. The judgment and sentence appealed from will be affirmed.
Affirmed.